AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation




                                                UNITED STATES DISTRICT COURT
                                                          Western District of North Carolina
    UNITED STATES OF AMERICA                                             )   JUDGMENT IN A CRIMINAL CASE
                                                                         )   (For Revocation of Probation or Supervised Release)
                 V.                                                      )   (For Offenses Committed On or After November 1, 1987)

                                                                         )
    HAROLD R. BARKER JR.                                                 )   Case Number: DNCW116CR000140-001
                                                                         )   USM Number: 20967-074
                                                                         )
                                                                         )   Joel David Schechet
                                                                         )   Defendant’s Attorney

THE DEFENDANT:
  Admitted guilt to violation 3 of the Petition and violations 4-8 & 11 of the Addendum to the Petition.
  Was found guilty of violation(s) of the Petition after denial of guilt.
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following violations:

  Violation                                                                                                    Date Violation
  Number           Nature of Violation                                                                          Concluded
      3            DRUG/ALCOHOL USE                                                                             7/31/2018
      4            NEW LAW VIOLATION - ARMED ROBBERY (FELONY)                                                   8/16/2019
      5            NEW LAW VIOLATION - AGGRAVATED ASSAULT (FELONY)                                              8/16/2019
      6            NEW LAW VIOLATION - KIDNAPPING (FELONY)                                                      8/16/2019
      7            NEW LAW VIOLATION - HOME INVASION (FELONY)                                                   8/16/2019
      8            NEW LAW VIOLATION - CONSPIRACY TO COMMIT CROSSING GUARD                                      8/16/2019
                   LINES WITH CONTRABAND (FELONY)
      11           FAILURE TO NOTIFY OF ADDRESS CHANGE                                                           8/16/2019

       The Defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984, United States v. Booker, 125 S.Ct. 738 (2005), and 18 U.S.C. § 3553(a).

  Defendant found not guilty as to violation(s) of the Petition and is discharged as to such violation(s).
  Violations 1, 2, 9 & 10 are dismissed on the motion of the United States.
        IT IS ORDERED that the Defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay monetary penalties, the defendant shall notify the court and United States attorney
of any material change in the defendant's economic circumstances.


                                                                                  Date of Imposition of Sentence: 8/19/2021




                                                                                  Date: August 23, 2021



                       Case 1:16-cr-00140-MR-WCM Document 23 Filed 08/23/21 Page 1 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Harold R. Barker Jr.                                                                            Judgment- Page 2 of 3
Case Number: DNCW116CR000140-001



                                                                         IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
THIRTY-SEVEN (37) MONTHS. The term of imprisonment imposed by this judgment shall be consecutive to any
undischarged term of imprisonment imposed by any state or federal court, whether previously or hereafter
imposed, particularly including any term of imprisonment that was imposed with respect to the new law violations
set out in the Petition in this matter.

 The Court makes the following recommendations to the Bureau of Prisons:
         1.     Participation in any available mental health treatment programs.
         2.     Participation in any available substance abuse treatment program and, if eligible, receive benefits of
                18:3621(e)(2).

 The Defendant is remanded to the custody of the United States Marshal.

 The Defendant shall surrender to the United States Marshal for this District:
             As notified by the United States Marshal.
             At on .

 The Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             As notified by the United States Marshal.
             Before 2 p.m. on .
             As notified by the Probation Office.


                                                                           RETURN

I have executed this Judgment as follows:




Defendant delivered on __________ to _______________________________________ at

________________________________________, with a certified copy of this Judgment.




                         United States Marshal
                                                                                    By:
                                                                                          Deputy Marshal




                       Case 1:16-cr-00140-MR-WCM Document 23 Filed 08/23/21 Page 2 of 3
AO 245D (WDNC Rev. 01/2020) Judgment in a Criminal Case for Revocation



Defendant: Harold R. Barker Jr.                                                                              Judgment- Page 3 of 3
Case Number: DNCW116CR000140-001

                                                                     SUPERVISED RELEASE
Upon release from imprisonment the Court Orders that NO FURTHER TERM OF SUPERVISED RELEASE IS IMPOSED.




                                                              [Remainder of page intentionally left blank]




                       Case 1:16-cr-00140-MR-WCM Document 23 Filed 08/23/21 Page 3 of 3
